Citation Nr: 1516490	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  10-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cancer of the tonsils, (claimed as cancer of the larynx/trachea), to include as due to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In May 2013, the Board denied service connection for tonsil cancer of the tonsils, and remanded the claim for an initial rating in excess of 30 percent for PTSD. The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a January 2014 Order, the Court granted the motion and remanded the issue of service connection for cancer of the tonsils (claimed as cancer of the larynx/trachea) to the Board.

The Veteran's attorney has submitted evidence directly to the Board along with a written waiver of initial RO review.  See 38 C.F.R. § 20.1304(c).
 
The issue of service connection for head injury residuals appears to have been raised by the record in a January 2015 private psychological evaluation report. The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Neither the Veteran's cancer of the tonsils, nor any other cancer, is the result of in-service exposure to herbicides, including Agent Orange, or is related to service in any other way.

2.  The Veteran's PTSD has been manifested by symptoms approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the tonsils (claimed as cancer of the larynx/trachea), to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in January 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, letters written from private physicians and a private psychologist, and a statement from the Veteran's wife have been obtained.  While the record reflects that the Veteran receives Social Security disability benefits, it reflects that he has received such benefits since the mid-1980s related to a severe head injury in a motor vehicle accident, and there is no indication that records relating to such benefits would be in any way pertinent to either claim on appeal.

The Board obtained a medical report from a Veterans Health Administration (VHA) physician in August 2014 regarding the Veteran's claimed cancer.  The report was adequate, as is discussed below, and along with the other evidence of record, provided sufficient information and a sound basis for a decision on the Veteran's claim.  Also, the Veteran was provided VA examinations of his PTSD in April 2009 and June 2013.  These examinations and their associated reports were also adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In obtaining the June 2013 VA examination report and the Veteran's outstanding VA treatment records, and in sending the Veteran a letter in June 2013 requesting that he submit or identify any additional pertinent evidence, the AOJ substantially complied with the Board's May 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, in obtaining the August 2014 VHA report, which adequately addressed the parties' concern expressed in the January 2014 Joint Motion, and weighing it along with the other evidence of record, the Board has substantially complied with the terms of the January 2014 Joint Motion.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his attorney has shown that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as cancer, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 and 38 C.F.R. § 3.303.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in his January 2009 claim and testimony during his March 2012 Board hearing, the Veteran asserts that he has had cancer of the tonsils, or respiratory cancer of the larynx or trachea, as a result of in-service exposure to herbicides.  The Veteran does not contend, and the record does not reflect, that any such cancer began within one year of separation from service or until many years after service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases do not apply in this case.  Also, the record reflects that the Veteran served in Vietnam during the Vietnam Era, and is therefore presumed to have been exposed to herbicides, including Agent Orange.

Private treatment records dated from March 2007 to January 2009 reflect that, in March 2007, the Veteran was treated for a left tonsil mass and difficulty swallowing.  After biopsy, he was found to have moderately differentiated squamous cell carcinoma of the left tonsil.  Further biopsy revealed moderately differentiated squamous cell carcinoma of the soft palate and left uvula.  He subsequently underwent chemotherapy.  In October 2007, he was diagnosed with metastatic squamous cell carcinoma to the left and right neck with tonsillar primary. He underwent tracheostomy and right and right radical neck dissections.  

The Veteran submitted a letter dated in April 2012 from a private physician, Dr. C.S., reflecting that the Veteran had presented with head and neck cancer and was diagnosed with squamous cell carcinoma of the palate, pharynx, and supraglottic areas, and was treated with chemotherapy and radiation therapy.  Dr. C.S. stated that the Veteran subsequently developed bilateral metastatic lymph nodes to the neck that grew throughout radiation therapy, that salvage surgery was performed, and that the Veteran had had a good response to the treatment and remained disease free with sequelae of radiation and bilateral neck dissection.  Dr. D.S. stated that Agent Orange was a known carcinogen for lung and laryngeal cancers, and that the Veteran should be eligible for benefits based on his current diagnosis of head and neck cancer.  Dr. C.S. further stated that, from a scientific standpoint, exposure to a carcinogen, particularly a potent carcinogen such Agent Orange, imposed a lifelong increased risk of the development of cancer, and that the patient's chance of developing cancer remained throughout his or her lifespan.  

In August 2014, a VHA examiner reviewed the record and indicated awareness of the literature on risk factors for tonsil carcinoma.  The examiner acknowledged that the Veteran did not appear to have evidence of known risk factors for tonsil cancer, first diagnosed in 2007, and also acknowledged that the Veteran had been exposed to Agent Orange during his service from June 1969 to June 1971.  The examiner further acknowledged that the Veteran stated he had never smoked, that there was no record as to whether the Veteran used smokeless tobacco or not, and that the Veteran drank an unknown amount of alcohol until 2005.  The examiner stated that the record did not reflect whether the Veteran had been tested for human papilloma virus (HPV) infection, which had recently been discovered to be overwhelmingly related to squamous cell tonsil cancer in non-smokers.  The examiner further explained that the cause and effect correlation for tonsillar cancers and Agent Orange exposure was weak and not accepted by most physicians, and that the available statistical evidence did not support any such association.  The examiner referenced a previous March 2013 letter he had written, where he discussed how the most definitive studies had found inadequate evidence for any association between Agent Orange and tonsillar and oral carcinomas.  

The examiner further stated that he had over 50 years of experience at a VA Medical Center, had diagnosed and treated hundreds of cases of squamous cell cancer of the tonsil in veterans, and that his experience did not support Agent Orange exposure as a cause.  The examiner stated that tonsillar cancers were most common among the Veteran's age group and sex, and that there was no quality reference that disputed the conclusion that Agent Orange was unrelated to tonsillar and oral carcinomas.  The examiner also stated that, in contrast to the statement made by Dr. C.S., the Veteran did not have cancer of the larynx or the "supra glottis area."  The examiner cited the initial pan-endoscopy report in March 2007 that showed "no evidence of any cancer of the pyriform siknis, epiglottis or of the larynx."  The examiner stated that, rather, the Veteran's cancer involved the tonsils, soft palate, and uvula, with neck metastasis.  The examiner therefore concluded that the likelihood that the Veteran's tonsil cancer was caused by exposure to Agent Orange during his service in Vietnam was less than 50 percent.

In January 2015, the Veteran submitted a letter from another private physician, Dr. L.G.  Dr. L.G. indicated that he had reviewed the record and the civilian and military information concerning Agent Orange toxicity.  Dr. L.G. stated that the Veteran developed squamous cancer of the tonsil with local spread to the oropharynx, which was confirmed by PET scanning which revealed hyper metabolism in the oropharynx, tonsil, and uvula, confirming the presence of malignancy of the oropharynx.  He stated that there were no other risk factors such as smoking, alcohol abuse, or viral infections to account for the cancer and that this left Agent Orange as the most likely cause for the Veteran's cancer.  Dr. L.G. stated that he disagreed with the VA examiner's August 2014 opinion, that the oropharynx represented the upper respiratory system, which was contiguous with the lower respiratory system, conducting airways, anatomically, physiologically, and embryologically, and that, thus, the oropharynx was part of the respiratory system.  Dr. L.G. stated that, based on the location, historical context, and risk stratification, it was as likely as not that Agent Orange exposure was the cause of the Veteran's oropharyngeal cancer.  

In this case, the Board finds the most persuasive medical evidence as to whether the Veteran's cancer is the result of his in-service Agent Orange exposure to be the VHA examiner's August 2014 report.  The VHA examiner was physician and otolaryngology and head and neck surgery expert, who based his opinions on a thorough review of the record, with citation to the medical record within, the pertinet medical authority and literature regarding the relationship between Agent Orange and the Veteran's type of cancer, and his over 50 years of experience at a VA Medical Center diagnosing and treating hundreds of cases of squamous cell cancer of the tonsil in veterans.  He furthermore provided persuasive and thorough explanations for his opinions, the bases of which were consistent with the evidence of record.  While the examiner referenced a 2010 VA publication regarding Veterans and Agent Orange as a pertinent medical source, he did not rely solely on this publication for the basis of his opinions.  In this regard, in addition to referencing other literature regarding the etiology of squamous cell cancer of the tonsil and his own extensive experience in treating it in veterans, the examiner explained how the cause and effect correlation for tonsillar cancers and Agent Orange exposure was weak and was not accepted by most physicians, how the available statistical evidence did not support any such association, how the most definitive studies had found inadequate evidence for any association between Agent Orange and tonsillar and oral carcinomas, and how there was no quality reference that disputed the conclusion that Agent Orange was unrelated to tonsillar and oral carcinomas.  

The Board finds the report of Dr. C.S. to be far less persuasive.  Dr. C.S. essentially stated that Agent Orange was a known carcinogen for lung and laryngeal cancers, and that, on this basis, the Veteran should be eligible for benefits based on his current diagnosis of head and neck cancer; Dr. C.S. did not explain why this was the case in light of the fact that the Veteran had neither lung nor laryngeal cancer.  While stating that Agent Orange was a "potent carcinogen" that imposed a lifelong increased risk of the development of cancer, Dr. C.S. only acknowledged that Agent Orange was known to be a carcinogen with respect to lung and laryngeal cancers, which the Veteran did not have; Dr. C.S. never explained how, or explicitly stated that, Agent Orange exposure was known to be an increased risk of the development of the Veteran's tonsillar cancer or any other disease that the Veteran developed.  Moreover, the remark by the August 2014 VA examiner that, contrary to opinion of Dr. C.S., the Veteran did not have cancer of the larynx or the "supra glottis area," as pan-endoscopy in March 2007 showed "no evidence of any cancer of the pyriform siknis, epiglottis or of the larynx," is consistent with the record, and specifically the March 2007 pan-endoscopy report.

Likewise, the Board finds the VHA examiner's opinion far more persuasive than the January 2015 opinion of Dr. L.G., who opined that the Veteran developed squamous cancer of the tonsil with local spread to the oropharynx, which was confirmed by hyper metabolism in the oropharynx shown on PET scanning.  Dr. L.G. opined that the oropharynx is part of upper respiratory system, which is contiguous with the lower respiratory system, conducting airways, anatomically, physiologically, and embryologically, and that, thus, the oropharynx is part of the respiratory system.  Initially, for the purposes of the presumptive provisions of 38 C.F.R. § 3.309(e) regarding diseases due to Agent Orange exposure, the regulations explicitly list such respiratory cancers as being of the lung, bronchus, larynx, or trachea; they do not list cancer of the oropharynx as a qualifying "respiratory cancer" for the purposes of presumptive service connection for Agent Orange exposure.  In this regard, while 38 C.F.R. § 3.309(e) explicitly lists the cancers that qualify as respiratory cancers, in contrast, in defining "all chronic B-cell leukemias," 38 C.F.R. § 3.309(e) states "including, but not limited to, hairy cell leukemia and chronic lymphocytic leukemia."

Furthermore, while later in the report stating that, based on the location, historical context, and risk stratification, it was as likely as not that Agent Orange cancer was the cause of the Veteran's oropharyngeal cancer, earlier in the report Dr. L.G. acknowledged that such cancer affecting the oropharynx was in fact the result of metastasis of squamous cell cancer from the tonsil, and not that any cancer originated in the oropharynx or was a function of anything but such metastasis.  See 38 C.F.R. § 3.307(d)(1) ("Evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.")

Moreover, aside from Dr. LG.'s apparent opinion that otopharyngeal cancer should be service-connected on a presumptive basis as being part of the respiratory system, the entirety of the rest of his opinion appears to be that, given the absence of some other known risk factors for tonsillar cancer, Agent Orange must be the most likely cause of such cancer.  He cited no medical authority, literature, or other such evidence that Agent Orange is in fact a risk factor for tonsillar cancer.  In this regard, neither Dr. C.S.'s nor Dr. L.G.'s report cite any authority, literature, or any other supporting evidence that Agent Orange is a known risk factor for squamous cell cancer of the tonsil, or otherwise suggest medical evidence refuting the VHA examiner's statements that the most definitive studies had found inadequate evidence for any association between Agent Orange and tonsillar and oral carcinomas, and that no quality reference disputed the conclusion that Agent Orange was unrelated to tonsillar and oral carcinomas.

Finally, the Board notes the Veteran's attorney's argument in a January 2015 letter that the August 2014 VHA examiner's opinion is speculative as the examiner did not provide a definitive etiology for the Veteran's tonsillar cancer.  However, while the VHA examiner did not provide a definitive etiology for the Veteran's tonsillar cancer, and indeed indicated that to do so would be speculative given the circumstances of this case, the examiner stated in no uncertain terms that the etiology of such cancer is less likely than not his in-service exposure to Agent Orange.  Moreover, the examiner explicitly based this opinion on the fact, as discussed above, that medical evidence has not shown Agent Orange to be a cause of the Veteran's type of cancer.  In this regard, again, neither private physician providing an opinion has provided probative evidence against this conclusion.

Therefore, the evidence weighs against a finding that cancer of the tonsils, or any other cancer, is the result of in-service exposure to herbicides, including Agent Orange, or is related to service in any other way.  Accordingly, service connection for cancer of the tonsils (claimed as cancer of the larynx/trachea) must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated 30 percent, effective January 8, 2009,  under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

A November 2004 VA treatment record notes that the Veteran was currently on medical retirement due to long-term memory loss after an automobile accident in 1984 whereby he suffered frontal lobe damage, and that he currently complained of problems with memory and sleeping.  

VA treatment records dated from April 2008 to July 2008 reflect that in April 2008 the Veteran complained of ongoing PTSD symptoms including not being able to go to family funerals without thinking of Vietnam and being distressed, hypervigilance, avoidance, startle responses, irritability, depression, forgetfulness and poor sleep, with poor sleep his main complaint.  He denied suicidal plans or intent. 

Again in April 2008 it was noted that the Veteran had blunted affect and minimal range of mood.  He spoke in a low monotone with minimal inflection.  It was noted that he was married with two adult daughters, and described having difficulty attending family funerals and being easily startled by noises and movement.  He reported not working in 13 years due to emotional problems and reported difficulty with short term memory and some cognitive processing.  He reported sleep disruption with difficulty remaining asleep and returning to sleep, that his wife was very supportive, and that he had strong, positive relationships with his daughters.  He expressed no suicidal or homicidal thoughts and demonstrated adequate capability for functioning with activities of daily living.

In May 2008, on brief mental status examination, the Veteran demonstrated difficulty encoding new information, both verbal and visual-spatial, and was also noted to have had difficulty with simple addition and subtraction and verbal abstractions.  It was noted, however, that these mental status changes were not new and dated back close to 20 years following brain injury suffered when a car in which the Veteran was riding was struck by a train, and he was in coma for at least five days.  It was noted that the Veteran had a college degree and had worked in a chemistry lab, but was released from his job after that accident due to his inability to perform.

In July 2008, the Veteran was contacted for follow-up of depression care management, and he reported that his depression was well-managed, that he was adherent with his antidepressant medication, and that he was doing well with depression.  He reported that his sleep/rest cycle was good, with minimal awakening for restroom use.  Insight and judgment were good.  He reported that he interacted with family and friends without problems and denied low mood or sadness.  His thoughts and speech were clear and coherent.

On April 2009 VA examination, it was noted that the Veteran lived with his wife of 36 years and had two children.  He reported problems with irritability and anger over the years, and that he had never been physical but had lost his temper and sometimes isolated because of this, but that his wife was very understanding.  He reported having friends he spent time with, playing cards with friends, enjoying gardening, and going out to eat with his wife.  He reported no suicide attempts or history of violence.  He reported spending time to meditate and being alone, and not liking to leave the house too much.  On examination, he was neatly groomed with unremarkable psychomotor activity and speech.  He was cooperative and attentive, his mood was good and affect appropriate, and thought process and content were unremarkable with no delusions or hallucinations.  There was no impairment of judgment or insight.  There was no sleep impairment, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  He had ability to maintain personal hygiene and had no problem with activities of daily living.  Remote memory was mildly impaired, and recent and immediate memory was moderately impaired.  

The Veteran reported having recurrent and intrusive distressing recollections and dreams, and physiological reactivity on exposure to internal or external cues.  He reported efforts to avoid things that aroused recollections of his trauma, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  It was noted that the Veteran was not administered psychometric instruments due to concentration and comprehension problems resulting from his previous head injury.  It was noted that he had been retired for more than 20 years due to a head injury from a car accident, and that he did not contend that his unemployment was due to his mental disorder's effects.  His assigned global assessment of functioning (GAF) score was 60, and it was noted that he had been mildly impaired in the areas of personal and social functioning.  It was noted that he had trouble trusting people, had been emotionally detached and did not reach out to family like he felt he should, was frequently irritable but controlled his anger, and had lost interest in some activities he used to do, but that he continued to enjoy some.  The examiner stated that although his symptoms were mild, his condition was chronic, and that, despite his symptoms, he had managed to have a happy marriage and raise two daughters.  He was most distressed at the time by symptoms he was experiencing as a result of his 1984 head injury, mainly memory and concentration problems.  

On VA treatment in June 2009, the Veteran reported no current stressors with his wife of over 35 years or his adult daughters.  He expressed mild anxiety with concerns of his cancer returning, and had experienced the death of his mother-in-law less than one month prior, with whom he was very close, and this continued to be difficult for him to accept.  He agreed to group sessions for the minimization of depression symptoms.  On mental status examination, he was oriented to time, place, person and situation, expressed no suicidal or homicidal thoughts, and demonstrated adequate capability for functioning with activities of daily living.

During his March 2012 Board hearing, the Veteran testified that his PTSD symptoms had worsened, that he had impaired memory, preferred being alone to socializing, and had no suicidal thoughts, but had panic attacks from time to time.  

On June 2013 VA examination, the Veteran reported that he continued to be married, that his relationship with his wife was beautiful, and that his relationship with his children was good as well.  He reported that his social life as within normal limits, having some friends but less as he had gotten older.  The symptoms of the Veteran's PTSD and traumatic brain injury (TBI) were listed as anxiety, mild memory loss, such as forgetting names, directions or recent events, and impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks.  It was noted, however, that the Veteran had been diagnosed with a TBI, that it was possible to differentiate what symptoms were attributable to such injury and what symptoms were attributable to his PTSD, and that the symptoms attributable to his TBI were memory impairment, perseveration, and concentration difficulties.  It was noted that the Veteran was perseverative but easily redirected, with evident cognitive deficits related to his TBI, and that his concentration and recall difficulties were more likely related to his TBI than PTSD. It was noted that he also had sleep difficulties related to having to get up frequently to urinate due to blood pressure medication.  

The examiner assessed the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, and it was noted that, while his TBI negatively impacted such functioning due to memory impairments and concentration problems, the exact extent to which they were impacted was unknown.  The examiner commented that Veteran continued to meet criteria for PTSD, but that, based on that day's examination and a review of all available records, it appeared as though the Veteran's PTSD symptoms had either remained stable or slightly improved.  The Veteran was assigned a GAF score of 67, which, according to the examiner, represented current mild symptoms of PTSD with mild impairments in social and family functioning.

The Veteran submitted a signed affidavit, dated in October 2014, stating that he felt that his PTSD symptoms had worsened since 2008, that his PTSD symptoms have contributed to his memory loss over the years, and that he had concentration problems that he believed were related to PTSD.  He further asserted that he constantly had memories and dreams of combat, and that these thoughts interfered with his ability to complete tasks.  He stated that he had difficulty understanding complex commands, that his PTSD caused him to be unable to plan for the future, that he made bad choices such as business decisions and food choices.  He stated that he got in a bad mood quickly when he tried to do many of the things that he used to be able to do easily.  He further stated that he did not like to interact with people out in public, that he kept his house closed up all the time in his with his garage door closed, and that if his friends came by he usually talked to them for 15 to 20 minutes outside before going back in to be by himself, and that the only had a couple of friends that he allowed to come in for a little while.  He stated that he talked to friends on the phone a couple of times a week depending on the sports season, and that he was close with all of his sisters.  He reported that if his PTSD caused him to become too stressed, he usually took a walk, watched TV, or played with is dog to distract himself, that his anxiety caused him to become very stressed one to two times each month.  He also stated that he became stressed very easily, and that people upset him easily.  He stated that he was hypervigilant in the evenings and walked around the house to make sure the doors and windows were locked.  He further stated that his PTSD disrupted his sleep, and that certain noises reminded him of service two to three times per week.  

The Veteran's wife also submitted a signed affidavit, dated in October 2014, stating that she had been married to the Veteran for 45 years, and that his worsening PTSD symptoms included increased memory loss and procrastinating when completing tasks.  She stated that he tried his best to keep a good handle on his stress and anxiety since he liked to be peaceful.  She further stated that he was close with family, had veteran buddies and church friends that he got together with to watch sports, and went out to eat with friends every two to three months.  

The report of a January 2015 private psychological evaluation indicates that the Veteran reported incurring a head injury during a helicopter accident in service and that, after this injury, he would tend to "drift off" and that his cognitive speed of processing slowed down.  The Veteran reported that, following his car/train collision accident, these cognitive difficulties became markedly exacerbated, and memory was quite impaired, particularly short term, and that, thus, the injuries and complications of the car/train accident served to markedly worsen those cognitive difficulties that began following the head injuries from his in-service helicopter incident.  It was noted that in 1984 he was involved in a car/train collision that left him in a coma for about five days, and in which he suffered head injuries so that he was unable to work after 1985 and began receiving Social Security disability benefits.  

On mental status examination, the Veteran descried his mood as up-beat and aggressive, and he reported trying to stay away from traumatic memories.  He appeared to struggle with depression and anxiety on an ongoing basis, likely denying trauma as a means of avoiding it, and admitting to some irritability and anger.  He was fully oriented and memory for past events was adequate but somewhat blurry.  He reported clear difficulty coping with more complex concepts and persisting in task focus, stating that he wondered off topic a lot, and thought processes were logical but were marked by intrusions of traumatic thoughts and memories.  He reported that he could no longer address groups as he was unable to follow a logical and directed course of presentation, and that he still experienced nightmares of Vietnam experiences.  He reported interrupted sleep due both to bad dreams and some need to urinate.  He denied thoughts of homicide but admitted to some thoughts of suicide which, while not imminent, were repeated and not infrequent, and he denied any suicidal attempts.   

The examining psychologist stated that the Veteran met a rating of 70 percent according to VA rating criteria from January 2009 to the present.  The examiner stated that the Veteran sustained a significant head injury in service after falling from a helicopter, and began having difficulty at that time processing information and grasping concepts sufficiently rapidly to ensure safety in field combat.  The examiner further stated that "[t]he car/train accident in 1984 considerably worsened his head injuries, leading to five days of coma, and markedly diminished cognitive functioning, most notably in the areas of memory and speed of processing information."  According to the evaluating psychologist, the 2013 VA examiner, while correctly noting a diagnosis of cognitive disorder, not otherwise specified, erred by attempting to differentiate symptoms such as memory impairment and perseveration to the TBI alone.  The private psychologist stated the opinion that overlap in symptoms between the PTSD and TBI were significant and that any attempt to differentiate symptoms by diagnosis was an exercise in mere speculation, as persons with PTSD often exhibit symptoms of memory and concentration impairments and may perseverate due to the severe emotional impact of the disorder on speed and efficiency of cognitive function.  Thus, according to the evaluator, cognitive problems cited in the record and since the most recent VA examination were not meaningfully attributable to one diagnosis alone.  The examiner stated that since the Veteran's diagnoses of PTSD and cognitive disorder could not be meaningfully separated, the symptoms and impairments attributed to these disorders must be considered when considering the appropriate rating.  The examiner stated that the record clearly showed that the Veteran exhibited significant impairment in the interpersonal, social, vocational, and avocational areas which included such symptoms as anger, irritability, intrusion of thoughts and memories of past trauma, inability to work and earn since 1993, and that the proposed rating of 70 percent reflected these substantial impairments.  The examiner furthermore disagreed with the assigned GAF score of 67 on June 2013 VA examination, and stated that the Veteran's PTSD and cognitive disorder, inseparably intertwined, warranted a GAF score of 50, suggesting serious impairment in most major areas of life function.  

In this case, an initial rating greater than 30 percent for PTSD is not warranted.

The Veteran's PTSD has been manifested by some depression, anxiety, hypervigilance, avoidance, exaggerated startle response, irritability, intrusive thoughts, some isolation, occasional panic attacks, and trouble sleeping.  Such symptomatology has resulted, at most, as noted on June 2013 VA examination, in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

While on one instance of treatment in April 2008, it was noted that the Veteran had blunted affect and minimal range of mood and spoke in a low monotone with minimal inflection, the Veteran's affect and speech have generally been normal, and his disability has not been generally characterized by flattened affect.  Also, while during his March 2012 Board hearing the Veteran reported panic attacks "from time to time," and he reported being stressed one to two times each month in October 2014, he has never been noted to have panic attacks more frequently than once a week, and such severe symptomatology as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively has never been noted.  Judgment has been noted to be normal, and while the Veteran has reported some isolating behaviors and social impairment, he has generally been noted to have a normal and good relationship with his family and friends.  While the Veteran has reported some anger and irritability, no symptoms of the severity of impaired impulse control such as unprovoked irritability with periods of violence have been present.  The Veteran's PTSD symptoms were specifically noted to be "mild" on April 2009 VA examination, and on June 2013 VA examination the examiner noted mild symptoms of PTSD with mild impairments in social and family functioning and that, based on that day's examination and a review of all available records, it appeared as though the Veteran's PTSD symptoms had either remained stable or slightly improved.

The Board notes the January 2015 private examiner's notation that the Veteran denied thoughts of homicide but admitted to some thoughts of suicide which, while not imminent, were repeated and not infrequent, although he denied any suicidal attempts.  Despite this single notation, the Veteran has not been noted to have symptomology involving suicidal ideation, and repeatedly has been specifically noted not to have such symptoms.  The Veteran expressed no suicidal or homicidal thoughts in April 2008, he was noted to have had no suicidal thoughts on April 2009 VA examination and on treatment in June 2009, and no suicidal ideation was noted on June 2013 VA examination.  Also, during his March 2012 Board hearing, the Veteran was explicitly asked, "Do you have any suicidal thoughts," and he answered "No."  He was asked a second time during the hearing whether he had suicidal thoughts, and again answered "No."  In light of the totality of the evidence, the record does not reflect suicidal ideation as a symptom of the Veteran's PTSD.

The record reflects that the Veteran has had extensive cognitive problems such as memory, comprehension, perseveration, and concentration problems.  However, the overwhelming weight of the probative evidence clearly reflects that such problems are not due to the Veteran's PTSD, but rather are related to a 1984 automobile accident, whereby he was struck by a train, was in a coma for at least 5 days, suffered frontal lobe damage, and was forced to stop working due to the cognitive damage from the accident.

The Board notes January 2015 private psychological examiner's opinion that, while the Veteran had suffered such accident in 1984 which caused him to stop working, his cognitive symptoms and dysfunction from his TBI could not be differentiated from his PTSD symptoms.  The private psychologist stated the opinion that overlap in symptoms between the PTSD and TBI were significant and that any attempt to differentiate symptoms by diagnosis was mere speculation, as persons with PTSD often exhibit symptoms of memory and concentration impairments and may perseverate due to the severe emotional impact of the disorder on speed and efficiency of cognitive function.  Thus, according to the evaluator, cognitive problems cited in the record and since the most recent VA examination were not meaningfully attributable to one diagnosis alone, and that the Veteran's diagnoses of PTSD and cognitive disorder could not be meaningfully separated.

This opinion clearly conflicts with those of the April 2009 and June 2013 VA examiners.  The April 2009 examiner, in evaluating the Veteran's PTSD, noted that the Veteran was not administered psychometric instruments due to concentration and comprehension problems resulting from his previous head injury, that the Veteran had been retired for more than 20 years due to his head injury from a car accident and did not contend that his unemployment was due to his mental disorder's effects, and that, at that time, the Veteran was most distressed by symptoms he was experiencing as a result of his 1984 head injury, which were mainly memory and concentration problems.  The June 2013 VA examiner, when specifically prompted to answer whether the Veteran's cognitive problems from his 1984 TBI could be differentiated from the symptoms of his PTSD, answered that it was possible to differentiate what symptoms were attributable to such injury and what symptoms were attributable to his PTSD.  That examiner stated that the symptoms attributable to his TBI were memory impairment, perseveration, and concentration difficulties, and that his concentration and recall difficulties were more likely related to his TBI than PTSD.

The Board finds the April 2009 and June 2013 VA examiners' opinions to be more persuasive than that of the January 2015 private examiner.  The VA examiners' opinions are much more consistent with the evidence of record, including the medical evidence and the vast majority of the Veteran's own statements, which indicate that his cognitive problems began with his 1984 accident and TBI, and are currently the result of this injury and not PTSD.  On VA treatment in November 2004 it was noted that the Veteran was currently on medical retirement due to long-term memory loss after an automobile accident in 1984 whereby he suffered frontal lobe damage, and that he now complained of problems with memory.  In May 2008, on brief mental status examination, the Veteran demonstrated difficulty encoding new information, both verbal and visual-spatial, and had difficulty with simple addition and subtraction and verbal abstractions.  It was noted, however, that these mental status changes were not new and dated back close to 20 years following brain injury suffered when a car in which the Veteran was riding was struck by a train, and he was in coma for at least five days.  It was also noted at that time that the Veteran had a college degree and worked in chemistry lab but was released from his job after that accident due to his inability to perform. 

Also, the sole basis of the January 2015 private examiner's opinion that it was not possible to differentiate the Veteran's cognitive problems from his 1984 TBI from his PTSD symptoms appears to be a general assertion that overlap in symptoms between the PTSD and TBI can be significant, as persons with PTSD often exhibit symptoms of memory and concentration impairments and may perseverate due to the severe emotional impact of the disorder on speed and efficiency of cognitive function.  The examiner did not, however, explain why this applied to the Veteran's specific case.  This is particularly relevant given the extensive evidence of record, including the Veteran's own statements in May 2008 and April 2009, reflecting that his cognitive problems began with his 1984 TBI and are related to the TBI rather than PTSD.  In this regard, the January 2015 examiner himself stated in his report that, following the 1984 car/train collision accident, the Veteran's "cognitive difficulties became markedly exacerbated, and memory was quite impaired," that "the injuries and complications of the car/train accident served to markedly worsen those cognitive difficulties" that the Veteran previously had, and that the accident "markedly diminished cognitive functioning, most notably in the areas of memory and speed of processing information."  The examiner's opinion thus appears to be inconsistent in determining both that symptoms of the Veteran's TBI cannot be separated out or differentiated from his PTSD symptoms, and that such TBI could be determined to have "markedly exacerbated" the Veteran's cognitive difficulties and "markedly diminished cognitive functioning, most notably in the areas of memory and speed of processing information," indicating that the specific effects of such TBI, particularly on memory and information processing and other cognitive functioning, were able to be observed independently. 

Furthermore, the January 2015 examiner did not explain his opinion in light of his previous remarks that the cognitive dysfunction that existed prior to the 1984 accident and were "exacerbated" by such accident were related to an in-service head injury from a helicopter crash, rather than any pre-existing  PTSD.  In this regard, the Board again notes that, to the extent that the Veteran is claiming service connection for any in-service head injury residuals, the matter is not on appeal and is being referred to the RO for appropriate action.  

The Board also notes the Veteran's given GAF scores of 60 on April 2009 VA examination, 67 on June 2013 VA examination, and 50 by the January 2015 private examiner.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130; Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV)).

To the extent that the GAF scores of 50 and 60 might indicate symptomology more severe than that contemplated in a 30 percent rating under DC 9411, the Board finds the scores to be of less probative value than the other, extensive evidence of record reflecting that the Veteran's symptoms and impairment due to his PTSD approximate those contemplated in the criteria for a 30 percent rating, as discussed above.  In this regard, again, the record does not reflect symptomatology of the severity of suicidal ideation, severe obsessional rituals, or abnormal affect or speech, and it reflects that the Veteran has generally functioned fairly well and has had meaningful relationships with family and friends generally.  While the Veteran has reported occasional panic attacks, as noted above, such symptomology is contemplated in the criteria for a 30 percent rating under DC 9411, which contemplates panic attacks weekly or less often.

The Board recognizes the Veteran's and his wife's October 2014 affidavits, and has addressed the Veteran's asserted symptomatology above.  However such affidavits primarily discuss the Veteran's cognitive dysfunction which, as discussed above, the Board finds not to be related to his service-connected PTSD.  

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by his PTSD, as discussed above, which is his only service-connected disability, such disability is adequately contemplated in the applicable rating criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Even considering the Veteran's PTSD symptoms and functional impairment, such difficulties do not represent an unusual disability picture given the rating assigned above.  

Accordingly, an initial rating in excess of 30 percent for PTSD is not warranted, and there is no basis for any staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for cancer of the tonsils, (claimed as cancer of the larynx/trachea), to include as due to exposure to herbicides, is denied.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

In a March 2015 statement submitted directly to the Board, the Veteran's attorney argued that the Veteran should be entitled to a TDIU based on his service-connected PTSD, and a January 2015 private psychological evaluation indicates that the Veteran was unemployable due to service-connected disability.  The TDIU issue has not been developed or explicitly adjudicated by the RO, but is considered a matter on appeal here.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, including providing proper notice and claims forms to the Veteran, readjudicate the claim of entitlement to a TDIU.  If the benefit sought is denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


